EXHIBIT 10.3

__________ __, 20___

Name
Business Unit

Dear __________:

On __________ __, 20___, the Compensation Committee of the Board of Directors
granted you _________ restricted shares of ITW common stock the market value of
which would be the average of the high and low share price on the grant date.

The shares are “restricted” because you may not sell, assign, transfer, pledge
or otherwise encumber them until they vest and are distributed to you. The
restricted shares will vest and be distributed to you in three annual
installments on __________ __, 20___, __________ __, 20___ and __________ __,
20___. If your employment with ITW or any of its subsidiaries terminates prior
to __________ __, 20___ for any reason other than retirement or disability (each
as defined in the Stock Incentive Plan), or death, all unvested restricted
shares will be forfeited. If your employment terminates prior to __________ __,
20___ due to retirement, disability or death, all unvested restricted shares
will fully vest. The Compensation Committee may forfeit any unvested shares if
they determine that you have acted in a manner adversely affecting ITW.

You have the right to vote the restricted shares and to receive dividends
commencing with the dividend to be paid to stockholders on __________ __, 20___.
The dividends will be taxable income to you subject to withholding. You also
will recognize taxable income subject to withholding on each date that the
restricted shares vest. Such taxable income will equal the fair market value of
ITW common stock on the vesting date multiplied by the number of restricted
shares that vest on that date. Alternatively, you may elect to recognize taxable
income this year on all or a portion of the restricted shares by filing an
election with the Internal Revenue Service prior to __________ __, 20___, a very
short time period. For more information concerning this election we also
recommend that you consult with your accountant or other tax advisor.

Your rights with respect to the restricted shares are contingent upon your
satisfaction of all applicable tax withholding obligations. The restricted
shares are subject to the terms of the Stock Incentive Plan, as described in the
attached Prospectus.

If you have any questions regarding this grant contact Robyn McCarthy at
847-657-4225 or Heather Liay at 847-657-4520.

A Form 4 has been filed by ITW with the Securities and Exchange Commission to
report the grant of the restricted shares. Any sale by you of the restricted
shares after they vest is subject to window period requirements and timely
filing on Form 4.

Yours sincerely,

W. James Farrell
Chairman and Chief Executive Officer

Please acknowledge receipt of this letter by signing and dating both copies of
this letter and returning the “CORPORATE COPY” to the corporate office in the
envelope provided as soon as possible.

Sign:_________________

Date:_________________